MEMORANDUM **
Plaintiff Lyn Andrade appeals from a summary judgment in favor of Defendant on her claims of sex discrimination and retaliation under Title VII. We review de novo. Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004). Keeping in mind that on summary judgment the necessary proof “does not even need to rise to the level of a preponderance of the evidence,” Villiarimo v. Aloha Island Air. Inc., 281 F.3d 1054, 1062 (9th Cir.2002) (internal quotation marks omitted), we affirm in part and reverse and remand in part.
1. Although Plaintiff scored one point higher, on Defendant’s selection matrix, than the male applicant who was hired instead in 1997, that fact alone does not create an issue of fact because some males who scored higher similarly were not selected. There is no other admissible evidence that would suggest that Plaintiffs rejection occurred “under circumstances which give rise to an inference of unlawful discrimination” because of sex. Tex. Dep’t of Comty. Affairs v. Burdine, 450 U.S. 248, 253, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981).
2. Plaintiff filed an informal EEO complaint in 1995 accusing Patricia Ryun and her superiors of engaging in sex discrimination. Ryun is the one who selected Sweet instead of Plaintiff some 18 months later. There is evidence in the summary judgment record permitting an inference of causation, Villiarimo, 281 F.3d at 1064-65. Ryun admitted that she knew of the complaint. Schorey testified that he heard Ryun and two other supervisors say that Plaintiff “would never get hired back in the organization because she was a troublemaker,” even though he thought that she was one of the best people in the organization.
AFFIRMED in part; REVERSED and REMANDED in part. The parties shall bear their own costs on appeal.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.